TERRY, J.
— The question involved in this case has been decided by this court in the ease of Taylor v. Hargous, 4 Cal. 268, 60 Am. Dec. 606, and Hayden v. Penny, decided at the July term, 1856. In the latter case we held “that the homestead is the family residence, and in order to constitute a homestead there must be an actual occupancy, with the intention of dedicating the premises to such purpose.”
In the case under consideration there was no occupation of the premises by the family nor any act which evidenced an intention to devote them to the purposes of a residence; on the contrary, the character of the building erected and the disposition made of it prove conclusively that it was intended for an entirely different object.
Judgment reversed.
I concur: Murray, O. J.